


Exhibit 10.13

 

[g60932lei001.jpg]

 

--------------------------------------------------------------------------------

 

Notice of Stock Option Award Granted Under the
Second Amended and Restated Tree.com, Inc. 2008 Stock and Annual Incentive Plan
(the “2008 Amended Plan”)

 

Important Note:  You must login to your account at
                                     to accept this award and obtain other
important information concerning the award, such as a copy of the 2008 Amended
Plan and the Terms and Conditions for Stock Option Awards (the “Terms and
Conditions”).  This award will not become effective until you login and accept
both documents.

 

Award Recipient:

 

 

 

 

 

Stock Option Award:

 

Stock options to acquire              shares of Tree.com common stock at an
exercise price of $         per share (“Stock Options”) under the 2008 Amended
Plan. Capitalized terms used (but not defined) in this Award Notice shall have
the meanings set forth in the 2008 Amended Plan.

 

 

 

Award Date

 

 

 

 

 

Vesting Schedule:

 

Subject to your continued employment with Tree.com or its Subsidiaries, your
Stock Options shall, subject to the provisions of the 2008 Amended Plan, vest
and no longer be subject to any restriction according to the following Vesting
Schedule:

 

 

 

Expiration Date:

 

Once vested, your Stock Options will expire upon the earlier of (i) the
expiration of the 90-day period following your Termination of Employment for any
reason other than death, Disability or Retirement, (ii) the expiration of the
one-year period following your Termination of Employment due to death,
Disability or Retirement or (iii) 10 years from your Award Date (the “Expiration
Date”), except as otherwise provided in the 2008 Amended Plan or the attached
Terms and Conditions.

 

If you do not exercise your vested Stock Options before the Expiration Date,
your Stock Options will be forfeited and canceled in their entirety.

 

 

 

Impact of a Termination of Employment:

 

Except as otherwise provided in the 2008 Amended Plan or in the Terms and
Conditions, all of your unvested Stock Options will be forfeited and canceled in
their entirety upon a Termination of Employment by Tree.com.

 

--------------------------------------------------------------------------------


 

Terms and Conditions:

 

Your Stock Options are subject to the Terms and Conditions attached hereto and
to the 2008 Amended Plan, which are posted on
                                                           and incorporated
herein by reference. Copies of these documents are also available on the My
Equity page of the Company intranet at                                        or
upon request from your Human Resources Department.

 

Without a complete review of these documents, you will not have a full
understanding of all the material terms of your Stock Options.

 

--------------------------------------------------------------------------------


 

Terms and Conditions for Stock Option Awards

 

Overview

 

These Terms and Conditions apply to the option granted to you by Tree.com, Inc.
(“Tree.com” or the “Company”) pursuant to Section 5 of the Second Amended and
Restated Tree.com, Inc. 2008 Stock and Annual Incentive Plan (the “2008 Amended
Plan”) of the right and option (the “Stock Options”) to purchase the number of
shares of common stock of the Company, par value $0.01 per share (the “Common
Stock”), set forth in your award notice (the “Award Notice”) at the exercise
price per share set forth in the Award Notice.  The Stock Option shall be a
Nonqualified Stock Option.  Unless earlier terminated pursuant to the terms of
your Award Notice, these Terms and Conditions or the 2008 Amended Plan, the
Stock Options shall expire within ten years of your Award Date.

 

ALL CAPITALIZED TERMS USED HEREIN, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
MEANINGS SET FORTH IN THE PLAN.

 

Continuous Service

 

In order for your Stock Options to vest, you must be continuously employed by
Tree.com or any of its Subsidiaries or Affiliates during the Restriction Period
(as defined below) or as otherwise provided in the Vesting section below.
 Nothing in your Award Notice, these Terms and Conditions or the 2008 Amended
Plan shall confer upon you any right to continue in the employ or service of
Tree.com or any of its Subsidiaries or Affiliates or interfere in any way with
their rights to terminate your employment or service at any time.

 

Vesting

 

Subject to the Award Notice, these Terms and Conditions and the 2008 Amended
Plan, your Stock Options shall vest and become exercisable (such period prior to
vesting is the “Restriction Period”) as follows:

 

Vesting Date

 

Percentage of the Stock Option
Award Vesting

 

 

 

 

 

 

 

 

 

 

[Notwithstanding the foregoing, 100% of your then-outstanding and unvested
portion of your Stock Options shall vest upon the occurrence of a Change in
Control.  The term “Change in Control” is defined in the 2008 Amended Plan, and
includes certain events affecting Tree.com (not events affecting specific
businesses of Tree.com).]

 

[Include any other specific vesting events approved by the Compensation
Committee.]

 

--------------------------------------------------------------------------------


 

Method of Exercise of the Stock Options and Payment of the Exercise Price

 

The portion of your Stock Options that are vested shall be exercisable by
delivery to the Company or the agent selected by Tree.com to administer the 2008
Amended Plan (the “Agent”) of a written (including by way of electronic means)
notice stating the number of whole shares to be purchased pursuant to these
Terms and Conditions and accompanied by payment of the full purchase price of
the shares of Common Stock to be purchased.  Your Stock Options may not be
exercised at any one time as to fewer than 100 shares (or such number of shares
as to which the Stock Options are then exercisable if less than 100). 
Fractional share interests shall be disregarded except they may be accumulated.

 

The exercise price of the Stock Options shall be paid: (i) in cash or by
certified check or bank draft payable to the order of the Company; (ii) by
exchange of shares of unrestricted Common Stock of the Company already owned by
you and having an aggregate Fair Market Value equal to the aggregate purchase
price (which amount shall be equal to the product of the exercise price
multiplied by the number of shares of Common Stock in respect of which the Stock
Options are being exercised); provided, that you represent and warrant to the
Company that you hold the shares of Common Stock free and clear of liens and
encumbrances; (iii) by delivering, along with a properly executed exercise
notice to the Company, a copy of irrevocable instructions to a broker to deliver
promptly to the Company the aggregate exercise price and the amount of any
applicable federal, state, local or foreign withholding taxes required to be
withheld by the Company; provided, however, that such exercise must be
implemented solely under a program or arrangement established and approved by
the Company with a brokerage firm selected by the Company; or (iv) by any other
procedure approved by the Committee, or by a combination of the foregoing.

 

Termination of Employment

 

The treatment of your Stock Options upon the termination of your employment is
set forth in your Award Notice, the remainder of this “Termination of
Employment” section and the 2008 Amended Plan.  For the avoidance of doubt,
transfers of employment among the Company and its Subsidiaries and Affiliates,
without any break in service, is not a Termination of Employment.  Except as set
forth below, upon a Termination of Employment, all vested Stock Options may be
exercised prior to the first to occur of (a) the 90th day after such Termination
of Employment or (b) expiration of the option grant.

 

If your employment is terminated by Tree.com or any of its Subsidiaries or
Affiliates for Cause, or if following any Termination of Employment between you
and Tree.com or any of its Subsidiaries or Affiliates for any reason Tree.com
determines that during the two (2) years prior to such Termination of Employment
there was an event or circumstance that would have been grounds for termination
for Cause, all of your Stock Options (whether or not vested) shall be forfeited
and canceled in their entirety upon such termination.  In the event you
exercised your Stock Options upon your Termination of Employment for Cause or
after an event that would be grounds for a Termination of Employment for Cause,
the Company shall be entitled to recover from you at any time within two
(2) years after such exercise, and you shall pay over to the

 

2

--------------------------------------------------------------------------------


 

Company, any gain realized as a result of the exercise.  This remedy shall be
without prejudice to, or waiver of, any other remedies Tree.com or its
Subsidiaries or Affiliates may have in such event.

 

In the event of a Termination of Employment due to your death (or, in the event
of your death following a Termination of Employment while the Stock Options
remain exercisable) that portion of the Stock Options, if any, which is
exercisable at the time of death may be exercised by your estate or by a person
who acquired the right to exercise such Stock Options by bequest or inheritance
or otherwise by reason of your death at any time prior to the first to occur of
(a) one (1) year after the date of death or (b) expiration of the option grant. 
In the event of a Termination of Employment due to your Disability or
Retirement, that portion of the Stock Option, if any, which is exercisable at
the time of such Termination of Employment for Disability or Retirement may be
exercised by you or your guardian or legal representative at any time prior to
the first to occur of (a) one (1) year after such Termination of Employment or
(b) expiration of the option grant.

 

Taxes and Withholding

 

No later than the date of exercise of the Stock Options granted hereunder (or
such earlier date as of which an amount in respect of the Stock Options first
becomes includible in your gross income for federal, state, local or foreign
income or employment or other tax purposes), you shall pay to the Company or
make arrangements satisfactory to the Committee regarding payment of any
federal, state, local or foreign taxes of any kind required by law to be
withheld upon the exercise of your Stock Options and the Company shall, to the
extent permitted or required by law, have the right to deduct from any payment
of any kind otherwise due to you (either directly or indirectly through its
agent), federal, state, local and foreign taxes of any kind required by law to
be withheld upon the exercise of your Stock Options.  Notwithstanding the
foregoing, the Company shall be entitled to hold the shares issuable to you upon
exercise of your Stock Options until the Company or the Agent has received from
you (i) a duly executed Form W-9 or W-8, as applicable and (ii) payment for any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such Stock Options.

 

Adjustment in the Event of Change in Stock; Change in Control

 

Adjustment in the Event of Change in Stock.  In the event of (i) a stock
dividend, stock split, reverse stock split, share combination, or
recapitalization or similar event affecting the capital structure of Tree.com
(each, a “Share Change”), or (ii) a merger, consolidation, acquisition of
property or shares, separation, spin-off, reorganization, significant
non-recurring cash dividend, stock rights offering, liquidation, Disaffiliation,
or similar event affecting Tree.com or any of its Subsidiaries (each, a
“Corporate Transaction”), the Committee or the Board shall make such
substitutions or adjustments as it, in its good faith and sole discretion, deems
appropriate and equitable to the number and kind of shares of Common Stock
subject to your Stock Options and/or the exercise price per share.  The
determination of the Committee regarding any such adjustment will be final and
conclusive and need not be the same for all Stock Option award recipients.

 

3

--------------------------------------------------------------------------------


 

Non-Transferability of Stock Options

 

Your Stock Options are non-transferable (including by way of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise) by you other than by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order, and your Stock Options may be exercised, during your lifetime,
only by you or by your guardian or legal representative or any transferee
described above.

 

No Rights as a Stockholder

 

Neither you nor any transferee of your Stock Options shall have rights as a
stockholder (including the right to vote the shares underlying your Stock
Options and the right to receive dividends, except as provided above or in the
2008 Amended Plan) with respect to any shares covered by such Stock Options
until you or your transferee (i) has given written notice of exercise, (ii) if
requested, has given the representation described in Section 14(a) of the 2008
Amended Plan and (iii) has paid in full for the shares issuable upon exercise.

 

Payment of Transfer Taxes, Fees and Other Expenses

 

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares acquired pursuant to
exercise of your Stock Options, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith. 
Notwithstanding the foregoing, you shall be solely responsible for any other
taxes (including, without limitation, federal, state, local or foreign income,
social security, estate or excise taxes) that may be payable as a result of your
participation in the 2008 Amended Plan or as a result of the exercise of your
Stock Options and/or the sale, disposition or transfer of any shares of Common
Stock acquired upon the exercise of your Stock Options.

 

Other Restrictions

 

The exercise of your Stock Options shall be subject to the requirement that, if
at any time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body is necessary or desirable as a
condition of, or in connection with, such exercise or the delivery or purchase
of shares pursuant thereto, then in any such event, the exercise shall not be
effective unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

 

Conflicts and Interpretation

 

In the event of any conflict between these Terms and Conditions and the 2008
Amended Plan, the 2008 Amended Plan shall control; provided, that an action or
provision that is permissive under the terms of the 2008 Amended Plan, and
required under these Terms and

 

4

--------------------------------------------------------------------------------


 

Conditions, shall not be deemed a conflict and these Terms and Conditions shall
control.  In the event of any ambiguity in these Terms and Conditions, or any
matters as to which these Terms and Conditions are silent, the 2008 Amended Plan
shall govern including, without limitation, the provisions thereof pursuant to
which the Committee has the power, among others, to (i) interpret the 2008
Amended Plan, (ii) prescribe, amend and rescind rules and regulations relating
to the 2008 Amended Plan and (iii) make all other determinations deemed
necessary or advisable for the administration of the 2008 Amended Plan.  In the
event of any conflict between your Award Notice (or any other information posted
on Tree’s intranet or given to you directly or indirectly through the Agent
(including information posted on                                        )) and
Tree’s books and records, or (ii) ambiguity in the Award Notice (or any other
information given to you directly or indirectly through the Agent (including
information posted on                                         )), Tree’s books
and records shall control.

 

Amendment

 

Tree.com may modify, amend or waive the terms of your Stock Options,
prospectively or retroactively, but no such modification, amendment or waiver
shall materially impair your rights without your consent, except as required by
applicable law, NASDAQ or stock exchange rules, tax rules or accounting rules. 
The waiver by either party of compliance with any provision of these Terms and
Conditions shall not operate or be construed as a waiver of any other provision
hereof.

 

Data Protection

 

The acceptance of your Stock Options constitutes your authorization of the
release from time to time to Tree.com or any of its Subsidiaries or Affiliates
and to the Agent (together, the “Relevant Companies”) of any and all personal or
professional data that is necessary or desirable for the administration of your
Stock Options and/or the 2008 Amended Plan (the “Relevant Information”). 
Without limiting the above, this authorization permits your employing company to
collect, process, register and transfer to the Relevant Companies all Relevant
Information (including any professional and personal data that may be useful or
necessary for the purposes of the administration of your Stock Options and/or
the 2008 Amended Plan and/or to implement or structure any further grants of
equity awards (if any)).  The acceptance of your Stock Options also constitutes
your authorization of the transfer of the Relevant Information to any
jurisdiction in which Tree.com, your employing company or the Agent considers
appropriate.  You shall have access to, and the right to change, the Relevant
Information, which will only be used in accordance with applicable law.

 

Notification of Changes

 

Any changes to these Terms and Conditions shall either be posted on Tree’s
intranet and                                          or communicated (either
directly by Tree.com or indirectly through any of its Subsidiaries, Affiliates
or the Agent) to you electronically via e-mail (or otherwise in writing)
promptly after such change becomes effective.

 

5

--------------------------------------------------------------------------------
